Title: To George Washington from Samuel and Sheppard Church, 20 April 1792
From: Church, Samuel,Church, Sheppard
To: Washington, George



May it please your Excellency
Philada 20th Apl 1792

The enclosed was received a few days past ⅌ the Aeriel Capt. Carson from Cadiz who saw the unfortunate writer in a Prizon in that place where he had been carried from the Havannah in the Island of Cuba, he had written to Mr Carmichael but had not received any answer altho a longer time had elapsed than necessary for that purpose.
We pray your Excellency to give directions that application may be made to the Spanish Government for his release from Confinement, which will be thankfully acknowledged by the unhappy prizoner and Yr Excellencys Mo. Hble Serts

Saml Church
Sheppard Church

